DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in section titled “Claim Rejections – 35 U.S.C. § 103” with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:  change “off_the” in line 1 to “off the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190036647 by Gowda et al (hereinafter Gowda) and in view of US 20190028221 by Ratasuk et al (hereinafter Ratasuk) and in further view of US 20140080537 by Udupa Sripathi et al. (hereinafter Udupa).

Regarding claim 1, Gowda teaches a method comprising: 
receiving a control signal by an antenna of a user equipment (UE), wherein the control signal is carried by a narrowband physical downlink control channel (NPDCCH) (¶ 32, a channel refers to the channel itself or signal(s) /message(s) carried on the channel; ¶ 56, At UE 120, antennas 252a through 252r may receive the downlink signals from eNB 110 and/or other BSs; ¶ 71, repeated messages transmitted to…the narrowband UE; ¶ 73, narrowband UEs may be able to monitor and/or receive paging messages…paging and RAR messages associated with narrowband UEs may also be repeated one or more times; ¶ 78, multiple repetitions (e.g., bundling) of the same message (with different redundancy versions) may be transmitted over one or more subframes; ¶ 99, control messages (e.g., …NPDCCH)…may be transmitted and repeated over several subframes to the narrowband (e.g., eMTC/NB-IoT) UEs);
decoding the NPDCCH from the control signal by a decoder of the UE (¶ 115, UE is able to decode the control channel; ¶ 56, A receive processor 258 may process (e.g., demodulate and decode) the detected symbols…provide decoded control information and system information to a controller/processor 280; ¶ 102, a downlink control channel (e.g., …NPDCCH); ¶ 32, a channel refers to the channel itself or signal(s) /message(s) carried on the channel; ¶ 73, narrowband UEs may be able to monitor and/or receive paging messages…paging and RAR messages associated with narrowband UEs may also be repeated one or more times; ¶ 78, multiple repetitions (e.g., bundling) of the same message (with different redundancy versions) may be transmitted over one or more subframes; ¶ 99, control messages (e.g., …NPDCCH)…may be transmitted and repeated over several subframes to the narrowband (e.g., eMTC/NB-IoT) UEs; ¶ 103, UE successfully decodes (e.g., there is a cyclic redundancy check ( CRC) pass) the channel(s); ¶ 116, UE…after detecting one or more CRC failures of the control channel (e.g., …NPDCCH)), 
wherein the UE monitors the control signal inside an NPDCCH monitoring length (¶ 101, narrowband UEs are generally expected to be in an active state when monitoring for downlink transmissions from a base station…when monitoring for paging messages…monitor for downlink channel(s) (e.g., …NPDCCH) transmitted from the base station. As noted, the base station may repeat the downlink channel(s) over one or more subframes; ¶ 32, 56, 71, 73, 78, 99. Examiner correspond monitored one or more subframes to an NPDCCH monitoring length); 
and partially turning off a radio frequency (RF) chain of the UE outside the NPDCCH monitoring length until a next blind decoding interval when the decoding fails, and completely turning off the RF chain of the UE until a next operation when the decoding succeeds (¶ 120, once the UE determines that CRC is passed for the control channel…UE may enter a sleep (idle mode) and wake up closer to the data channel paging subframe (e.g., where the paging message is expected)…In this manner, the UE can reduce power consumption (e.g., by shutting off software processes, hardware components, such as RF…; ¶ 45, the narrowband UEs may operate with one or more of the following: a single receive radio frequency ( RF) chain; ¶ 117, UE transitions to sleep mode…and stays in sleep mode until the next paging occasion. The partially turning off limitation is given non-patentable weight since the Examiner has shown the condition (i.e. when the decoding fails) is not satisfied. See MPEP 2111.04(II) for more information). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gowda’s teachings with Gowda’s one or more other embodiments teachings. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6). 
Although Gowda teaches a NPDCCH and an NPDCCH monitoring length and the UE monitors the control signal inside an NPDCCH monitoring length, Gowda does not explicitly disclose a NPDCCH allocated in a NPDCCH search space divided into a plurality of blind decoding intervals and the UE monitors the control signal inside an NPDCCH monitoring length for each blind decoding interval.
Ratasuk in the same or similar field of endeavor teaches a NPDCCH allocated in a NPDCCH search space divided into a plurality of blind decoding intervals (¶ 39, NB-PDCCHs…with different search spaces; ¶ 109, a search space that comprises…a plurality of the one or more subframes; and blind decoding further comprises…blind decoding the plurality of subframes in order to determine the control information; fig. 7, shows subframes being dividing into NB-PDCCH monitoring intervals. Examiner correspond NB-PDCCH Monitoring interval to a predefined blind decoding interval) and a UE monitors inside an NPDCCH monitoring length for each blind decoding interval (¶ 28, NB-PDCCH monitoring of subframes; fig. 7, shows NB-PDCCH Monitoring; ¶ 75, discloses UE monitoring in at least one subframe for each NB-PDCCH Monitoring interval). By modifying Gowda’s teachings of a NPDCCH and an NPDCCH monitoring length and the UE monitors the control signal inside an NPDCCH monitoring length with Ratasuk’s teachings of a NPDCCH allocated in a NPDCCH search space divided into a plurality of blind decoding intervals and a UE monitors inside an NPDCCH monitoring length for each blind decoding interval, the modification results in a NPDCCH allocated in a NPDCCH search space divided into a plurality of blind decoding intervals and the UE monitors the control signal inside an NPDCCH monitoring length for each blind decoding interval.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gowda’s teachings with Ratasuk’s above teachings. The motivation is allowing for efficient multiplexing of NB-PDCCHs from UEs with different search spaces (Ratasuk ¶ 39). Known work in one field of endeavor (Ratasuk prior art) may prompt variations of it for use in either the same field or a different one (Gowda prior art) based on design incentives (allowing for efficient multiplexing of NB-PDCCHs from UEs with different search spaces) or other market forces if the variations are predictable to one or ordinary skill in the art.
	The combination does not explicitly disclose but Udupa in the same or similar field of endeavor teaches determining early decoding instances based at least in part on a signal to noise ratio (SNR) of a received radio signal (fig. 4; ¶ 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Udupa’s above teachings. The motivation is increasing the rate of early decode success (Udupa ¶ 26). Known work in one field of endeavor (Udupa prior art) may prompt variations of it for use in either the same field or a different one (Gowda prior art) based on design incentives (increase the rate of early decode success) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 2, the combination teaches the method of claim 1, wherein the NPDCCH monitoring length is determined based at least in part on a signal to noise ratio (SNR) of a received radio signal (Gowda ¶ 101, narrowband UEs are generally expected to be in an active state when monitoring for downlink transmissions from a base station…when monitoring for paging messages…monitor for downlink channel(s) (e.g., …NPDCCH) transmitted from the base station. As noted, the base station may repeat the downlink channel(s) over one or more subframes. Examiner correspond monitored one or more subframes to an NPDCCH monitoring length; ¶ 115, the UE…to refrain from monitoring for the one or more second repetitions of the at least one communication channel after detecting (e.g., at operation 1102) one or more decoding failures of the at least one communication channel during the one or more first repetitions and detecting (e.g., at operation 1102) that channel quality between the UE and the base station satisfies a predetermined condition (e.g., is at or above a threshold)… UE is able to decode the control channel using a smaller number of control channel repetitions than that scheduled by the base station (e.g., the UE may detect that a SNR condition is at or above a threshold); ¶ 117, the UE is configured to monitor the control channel for eight subframes (subframes 0-7 of frame 1410). Additionally, the UE detects that it is in good radio channel conditions (e.g., SNR is above a threshold). However, in this example, the control channel is not transmitted by the base station. As a result, the UE may observe one or more CRC failures after one or more subframes. After the second subframe (subframe 1 of frame 1410, or in general any number of subframes), the UE can conclude (e.g., based on the determination that radio channel conditions are above a threshold) that if there was a genuine control channel, the UE should have seen a CRC pass by a certain number of repetitions. Thus, if the UE doesn't see a CRC pass, the UE can determine that the control channel is absent and trigger a transition to sleep mode. As shown, for example, the UE transitions to sleep mode after monitoring for two repetitions of the control channel (across subframes 0-1 of frame 140); ¶ 129, UE observes…radio channel conditions; ¶ 124, UE (at 1510) may estimate the channel condition; ¶ 102, eight repetitions of the control channel (across subframes 0-7 of frame 1010) and four repetitions of the data channel (across subframe 9 of frame 1010 and subframes 0-2 of frame 1020); ¶ 110, six repetitions of the control channel (across subframes 2-7 of frame 1210). In view of ¶ 102 and 110, it shows the concept that the number of repetition is equal to the number of subframes; Udupa fig. 4 and ¶ 28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gowda’s one or more embodiments teachings of the NPDCCH monitoring length is determined based at least in part on a signal to noise ratio (SNR) of a received radio signal. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6). 

Regarding claim 3, the combination teaches the method of claim 2, wherein the NPDCCH monitoring length when the SNR is greater than a predefined threshold is shorter than the NPDCCH monitoring length when the SNR is not greater than the predefined threshold (Gowda ¶ 115, the UE…to refrain from monitoring for the one or more second repetitions of the at least one communication channel after detecting (e.g., at operation 1102) one or more decoding failures of the at least one communication channel during the one or more first repetitions and detecting (e.g., at operation 1102) that channel quality between the UE and the base station satisfies a predetermined condition (e.g., is at or above a threshold)… UE is able to decode the control channel using a smaller number of control channel repetitions than that scheduled by the base station (e.g., the UE may detect that a SNR condition is at or above a threshold); ¶ 117, the UE is configured to monitor the control channel for eight subframes (subframes 0-7 of frame 1410). Additionally, the UE detects that it is in good radio channel conditions (e.g., SNR is above a threshold). However, in this example, the control channel is not transmitted by the base station. As a result, the UE may observe one or more CRC failures after one or more subframes. After the second subframe (subframe 1 of frame 1410, or in general any number of subframes), the UE can conclude (e.g., based on the determination that radio channel conditions are above a threshold) that if there was a genuine control channel, the UE should have seen a CRC pass by a certain number of repetitions. Thus, if the UE doesn't see a CRC pass, the UE can determine that the control channel is absent and trigger a transition to sleep mode. As shown, for example, the UE transitions to sleep mode after monitoring for two repetitions of the control channel (across subframes 0-1 of frame 140); ¶ 129, UE observes…radio channel conditions; ¶ 124, UE (at 1510) may estimate the channel condition; ¶ 102, eight repetitions of the control channel (across subframes 0-7 of frame 1010) and four repetitions of the data channel (across subframe 9 of frame 1010 and subframes 0-2 of frame 1020); ¶ 110, six repetitions of the control channel (across subframes 2-7 of frame 1210). In view of ¶ 102 and 110, it shows the concept that the number of repetition is equal to the number of subframes). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gowda’s one or more other embodiments teachings. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6). 

Regarding claim 5, the combination teaches the method of claim 1, wherein the UE performs synchronization and channel estimation functionalities during the partial turning off (given non-patentable weight since this wherein clause is further limiting a conditional limitation of claim 1 that has its condition not satisfied). 

Regarding claim 6, the combination teaches the method of claim 5, wherein the partial turning off involves turning on the RF chain to receive reference signals and synchronization signals and otherwise turning off the RF chain (given non-patentable weight since this wherein clause is further limiting a conditional limitation of claim 1 that has its condition not satisfied). 

Regarding claim 9, the combination teaches the method of claim 1, wherein the decoding fails when a cyclic redundancy check (CRC) fails, and wherein the decoding succeeds when two consecutive CRCs are OK (Gowda ¶ 116, the UE performs an early termination of decoding of communication channels in frames 1410-1430 after detecting one or more CRC failures of the control channel (e.g., …NPDCCH…; ¶ 115, in cases where the UE observes one or more CRC failures and determines SNR is very high (e.g., above a threshold), the UE may conclude that the control channel is absent (e.g., unable to be decoded…; ¶ 107, the UE may consider a control channel decode attempt as a success when CRC is passed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gowda’s one or more other embodiments teachings. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda and Ratasuk and Udupa and in further view of US 20190174529 by Tie et al (hereinafter Tie).

Regarding claim 4, the combination teaches the method of claim 1.
Although the combination teaches the NPDCCH search space and one of the plurality of blind decoding intervals and NPDCCH and NPDCCH candidates (¶ 113, a downlink control channel candidate with a number of repetitions ri (where i=[1,2,3,4]) and r.sub.max=8, the UE may monitor a single candidate which starts at the beginning of the search space (e.g., paging occasion subframe). The UE use a lookup table to determine the four levels of repetition hypothesis for monitoring for control channel) and one of the plurality of blind decoding intervals contains X number of subframes (Ratasuk fig. 7), the combination does not explicitly disclose the NPDCCH search space contains a maximum number of repetition (Rmax) for NPDCCH candidates, and wherein one of the plurality of blind decoding intervals contains Rmax/8, Rmax/4, Rmax/2, or Rmax number of subframes. 
Tie in the same or similar field of endeavor teaches a PDCCH search space contains a maximum number of repetition (Rmax) for PDCCH candidates (¶ 28, PDCCH search space…includes at least one of the following: a maximum quantity of times Rmax that a physical downlink control channel candidate PDCCH candidate… is transmitted repeatedly) and Rmax/8, Rmax/4, Rmax/2, or Rmax number of subframes (¶ 324, parameter Rmax indicates a quantity of consecutive available subframes occupied by the search space). By modifying the combination’s teachings of the NPDCCH search space and one of the plurality of blind decoding intervals and NPDCCH and NPDCCH candidates and one of the plurality of blind decoding intervals contains X number of subframes with Tie’s teachings of a PDCCH search space contains a maximum number of repetition (Rmax) for PDCCH candidates and Rmax/8, Rmax/4, Rmax/2, or Rmax number of subframes, the modification results in the NPDCCH search space contains a maximum number of repetition (Rmax) for NPDCCH candidates, and wherein one of the plurality of blind decoding intervals contains Rmax/8, Rmax/4, Rmax/2, or Rmax number of subframes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tie’s above teachings. The motivation is improving system flexibility (Tie abstract). Known work in one field of endeavor (Tie prior art) may prompt variations of it for use in either the same field or a different one (Gowda prior art) based on design incentives (improving system flexibility) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claims 10-18 is/are allowed.
Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although claim 10 recite similar limitations to claim 1, which is rejected above, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for a user equipment (UE) comprising: an antenna that receives a control signal, wherein the control signal is carried by a narrowband physical downlink control channel (NPDCCH) allocated in a NPDCCH search space divided into a plurality of blind decoding intervals; a decoder that decodes the NPDCCH from the control signal, wherein the UE monitors the control signal inside an NPDCCH monitoring length for each blind decoding interval; and a radio frequency (RF) chain configured to be partially turned off outside the NPDCCH monitoring length until a next blind decoding interval when the decoding fails, and the RF chain is configured to be completely turned off until a next operation when the decoding succeeds (emphasis added).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476